Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 20 is objected to because of the following informalities:  in line 11, 
“2-acrylamide-” should read as “2-acrylamido-“.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
Claims 1, 3-4, 8-15 and 17-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites the limitation “the first water soluble resin” in line 5.  There is insufficient antecedent basis for this limitation in the claim. 
	In claim 3, line 2, the phrase “the second anionic content” lacks support with respect to claim 1.
	Claim 4 is indefinite in the recital of “the second water soluble resin comprises a second anionic content ranging from about 0 mol% to about 5 mol% . . . or about 1.5 mol% of total PVOH polymer in the film” in lines 5-8 (last 4 lines) because it appears to conflict with the limitation in claim 1 which recites “wherein the second water soluble resin comprises at least one polyvinylalcohol homopolymer and is substantially free of polyvinyl alcohol copolymer 
	Claims 8-15 and 17-27 being dependent from claim 1, inherit the same rejection as in claim 1 above. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3-4, 8-15 and 17-27 are rejected under 35 U.S.C. 103 as being unpatentable over Edwards (US 2016/0251148, already cited in IDS dated 07/13/2020).
Edwards teaches a web of multi-dose cleaning products comprising: a carrier sheet having a first end, a second end, a first plurality of depressions, and a second plurality of depressions;  a first plurality of pouches disposed in the first plurality of depressions and containing a first cleaning composition;  a second plurality of pouches disposed in the second plurality of depressions and containing a second cleaning composition;  and the first end of the carrier sheet being folded over (or superposed) the second end of the carrier sheet so that each multi-dose cleaning product is defined by at least one pair of overlapping first and second pouches and at least one pair of overlapping first and second depressions (see claim 1).  FIG. 5 is a schematic representation of one embodiment of a method of making a web of multi-dose products (see paragraph [0014], page 2; Figure 5), wherein the first film 60 used to make internal holders 42, 52 is formed by thermoforming, followed by filling the internal holders with the their respective cleaning compositions 48, 58, the second film 62 may be positioned to cover the first film 60, and then sealed (see paragraphs [0046-0059], page 5).   In the method, the first film 60 and/or the second film 62 may be a mono-layer film or a multi-layer laminated film; and may be made of different grades, thicknesses, and/or materials (see paragraph [0032], page 3). The preferred materials for the first and second films 60, 62 include polyvinyl alcohol (PVOH), which may be partially or fully hydrolyzed homopolymer of polyvinyl acetate, e.g., a copolymer of vinyl alcohol groups and vinyl acetate groups, or all vinyl alcohol groups; and additionally the PVOH may be a partially or fully hydrolyzed modified PVOH (for example 1-10 mole % anionic copolymer comprising groups such as monomethyl maleate sodium salt or 2-Acrylamido-2-methylpropane sulfonate sodium salt (see paragraph [0033], page 4). An orally-averse agent, e.g., a bittering agent, may be incorporated into the first and second films 60, 62 used to make the pouches 40, 50 (see paragraph [0044], page 5). The thickness of the first and/or second films 60, 62 may be in a range between 20-500 µm, or between 30-300 µm, or between 35-200 µm, or between 40-160 µm, or between 40-150 µm, or between 40-120 µm; and in one embodiment the first and/or second films 60, 62 may have a thickness of approximately 75 µm (see paragraph [0034], page 4). Edwards, however, fails to specifically disclose that the first water-soluble film is chemically different from the second water-soluble film with respect to the anionic content of the films, and wherein the second water soluble film comprises at least one polyvinyl alcohol homopolymer and is substantially free of polyvinyl alcohol copolymer comprising an anionic monomer unit as recited in claim 1; the amount of the anionic content in the first and second water soluble films as recited in claims 3-4; and the first and second film each comprising a blend of two or more polyvinyl alcohol copolymers in their respective proportions as recited in claims 8-15 and 17.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have prepared a water-soluble unit dose article wherein the first water-soluble film is chemically different from the second water-soluble film with respect to the anionic content of the films, the second film comprising at least one polyvinyl alcohol homopolymer and is substantially free of polyvinyl alcohol copolymer comprising an anionic monomer unit,  because Edwards teaches that the first and second water soluble films may be made of different materials as disclosed in paragraph [0032], which includes copolymer of vinyl alcohol groups and vinyl acetate groups, or all vinyl alcohol groups, or PVOH which is a 
With respect to the amount of the anionic content,  in the first and second water soluble films considering the teachings of Edwards in  paragraph [0033],  the subject matter as a whole would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have selected the overlapping portion of the range disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness, see In re Malagari, 182 U.S.P.Q 549; In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936-37 (Fed. Cir. 1990); In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). In addition, a prima facie case of obviousness exists because the claimed ranges "overlap or lie inside ranges disclosed by the prior art", see In re Wertheim, 541 F.2d 257,191 USPQ 90 (CCPA 1976; In re Woodruff; 919 F.2d 1575,16USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05(I).
With respect to the first and second film each comprising a blend of two or more polyvinyl alcohol copolymers in their respective proportions, considering that Edwards teaches copolymer of vinyl alcohol groups and vinyl acetate groups,  PVOH which is a partially or fully hydrolyzed modified PVOH (for example 1-10 mole % anionic copolymer comprising groups such as monomethyl maleate sodium salt or 2-Acrylamido-2-methylpropane sulfonate sodium salt as disclosed in paragraph [0033], it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a In re Kerkhoven, 626 F.2d 846, 850 (CCPA 1980). See also In re Crockett, 279 F.2d 274, 276-77 (CCPA 1960); Ex parte Quadranti, 25 USPQ2d 1071, 1072 (BPAI 1992) (mixture of two known herbicides held prima facie obvious). With respect to their respective proportions, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to reasonably expect the proportions to be non-critical, which means that each proportion can vary in a wide range, hence, would overlap those recited. In addition, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have optimized the proportions through routine experimentation for best results.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 and 3 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 10,745,655. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are  
least one polyvinyl alcohol copolymer comprising an anionic monomer unit; and a second water soluble film comprising a second water soluble resin which comprises at least one polyvinylalcohol homopolymer; wherein the difference between the anionic content in the first film and second film overlaps; and wherein the first film is sealed to the second film to form the at least one sealed compartment; differing only in that the present claim requires that the second water soluble film is substantially free of polyvinyl alcohol copolymer comprising an anionic monomer unit. Considering that the second water soluble film in US ‘655 comprises at least one polyvinyl alcohol homopolymer (see claim 2 in US ‘655) and wherein the first anionic content in the first film is greater than the second anionic content in the second film, wherein the difference between the first anionic content and the second anionic content is about 0.2 mol % to about 1 mol % (see claim 1 in US ‘655), the subject matter as a whole would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have selected the overlapping portion of the range disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORNA M DOUYON whose telephone number is (571)272-1313.  The examiner can normally be reached on Mondays-Fridays; 8:00 AM-4:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasudevan Jagannathan can be reached on 571-272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






                                                                           /LORNA M DOUYON/                                                                                         Primary Examiner, Art Unit 1761